MEMORANDUM *
C.P. challenges his adjudication of juvenile delinquency under the Federal Juvenile Delinquency Act, 18 U.S.C. § 5031, et seq. (“FJDA”), on jurisdictional and constitutional grounds.
C.P.’s jurisdictional arguments relating to certification and whether he committed a “violation of a law of the United States” are squarely foreclosed by our decision in United States v. Pierre Y., No. 00-30411, 2002 WL 187420 (cite forthcoming). We also reject C.P.’s contention that 18 U.S.C. § 5032’s exclusion of Indian tribes from the certification process violates equal protection. Id. (relying on United States v. Juvenile Male, 864 F.2d 641, 646 (9th Cir. 1988)).
Our decision in Pierre Y. additionally forecloses several other of C.P.’s claims, including his arguments that 1) his adjudication of juvenile delinquency violates due process because ambiguity exists as to the prescribed penalty; 2) the district court erred in applying the procedures set forth in the FJDA, rather than state juvenile delinquency law, to adjudicate C.P.’s case; and 3) the district court improperly denied C.P.’s request for a trial by jury.
Finally, C.P. claims that his adjudication of juvenile delinquency for committing burglary under 18 U.S.C. § 1153 violates equal protection. We find this argument to be without merit. See United States v. Yazzie, 693 F.2d 102, 104 (9th Cir.1982) (holding “it was rational for Congress to provide that [burglary] under the Major Crimes Act was to be defined and punished as provided by state law, in order to ensure that Indians and non-Indians who commit identical acts in the same location would be subject to identical punishments.”). C.P. cannot dispute that all persons subject to federal jurisdiction under 18 U.S.C. § 1153(b) are subject to similar treatment. Nor has he met his burden “to negative any reasonably conceivable state of facts that could provide a rational basis for the classification.” Bd. of Trustees of Univ. of Ala. v. Garrett, 531 U.S. 356, 121 S.Ct. 955, 964, 148 L.Ed.2d 866 (2001).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.